DETAILED ACTION
This action is in response to an application filed 11/26/2019 in which claims 1-6 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 26 FEBRUARY 2020, 19 FEBRUARY 2021 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by and/or under 35 U.S.C. 103 as being unpatentable over JP S595037 A (hereinafter “Asako”, English translation attached) as evidenced by US 2010/0242733 A1 (hereinafter “Shimatani”).
Regarding Claim 1-5 Asako discloses a porous polytetrafluoroethylene membrane having porosity of from of 21-34% and a pore diameter of 0.05-0.12 μm; Table 1; including Example 3 having 34% porosity and 0.09 µm 
Wherein the PTFE fine powder disclosed (F104) has, according to Shimatani ([0020], PTFEs Produced by Daikin Industries Ltd), a number average molecular weight of 6 million. 
With regard to the “number of pores present in a region having a width of 23 μm and a thickness of 1 μm in a cross-section parallel to a thickness direction” and the puncture strength; while these properties are not disclosed specifically, Asako discloses the same composition as that recited and that it is produced by a method which involves preparing a PTFE sheet from a paste of PTFE fine powder and forming aide, drying to remove the forming aide, sintering at 355-870°C to make the PTFE film non-porous, stretching/rolling the sintered non-porous PTFE film to render it porous ([0001] and Claims) which is the same method as disclosed by Applicants’ and particularly notably involves the sintering of the PTFE above its melting point to make in non-porous, then stretching it to make it porous, which is the inventive procedure to which Applicants attribute the particular porous structure of “number of pores present in a region having a width of 23 μm and a thickness of 1 μm in a cross-section parallel to a thickness direction” and the claimed puncture strength ([0020]-[0024]). Since the composition is the same as the composition recited and is produced by the same method that is disclosed to result in the claimed features, it is asserted, absent evidence to the contrary, that one would reasonably expect that the PTFE membrane disclosed by Asako inherently has the same properties as the PTFE membrane recited in claim 1.  Specifically, it is asserted that wherein the number of pores present in a region having a width of 23 μm and a thickness of 1 μm in a cross-section parallel to a thickness direction is in a range from 40 to 120, and a puncture strength per unit thickness is in a range from 5.0 to 15 gf/μm. See MPEP 2112.01. 
Regarding Claim 6 Asako discloses the porous polytetrafluoroethylene membrane according to claim 1, wherein a cohesive strength is not disclosed, however as above, since the composition is the same as the composition recited and is produced by the same method that is disclosed to result in the claimed features, it is asserted, absent evidence to the contrary, that one Asako inherently has the same properties as the PTFE membrane recited in claims 1 and 6.  Specifically, it is asserted that a cohesive strength is in a range from 10 to 20 N/25 mm. See MPEP 2112.01. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773